DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kramer.
	There is disclosed in Krammer a beverage infusion system comprising: a volume of a liquid beverage 501; a beverage container 500 removably containing the volume of liquid; a volume of soluble substance (marijuana, claim 13); and a mesh bag 600 (col. 15, lns. 16-18) containing the volume of marijuana; wherein the mesh bag containing the volume of marijuana is immersed into the volume of liquid beverage held in the beverage container (fig. 21); further wherein the marijuana contains THC (col. 8, lns. 61, 62).

	In regards to claim 6, it is recited at column 1, lines 35-38 that the soluble substance can be manufactured from concentrates. Thus, it is apparent that the volume of marijuana can comprise marijuana-concentrates.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krammer in view of Benson et al.
	In regards to claims 4 and 5, Benson discloses that it is known in the art to use a soluble volume of marijuana which comprises CBD (para. 0091) and decarboxylated-marijuana (par. 0027, 0029, 0031, 0034).
	It would have been obvious to one skilled in the art to substitute the volume of marijuana used in Krammer with the volume of marijuana 
	In regards to claims 9-16, Benson discloses that it is known in the art to infuse with a soluble volume of marijuana, a volume of liquid beverage which includes water, soda, fruit juice, vegetable juice or caffeinated beverage (para. 0114).
	It would have been obvious to one skilled in the art to substitute the volume of liquid beverage disclosed in Krammer with one of the multitude of liquid beverages taught in Benson, in order to provide a marijuana infused beverage other than beer.
	In regards to claims 14 and 15, the definition of an “energy drink” or “sports drink” is relative to a user preference. Any of the previously recited liquid beverages could be considered to be either a “sports drink” or “energy drink”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Platt et al. and Bellman are cited for their disclosure of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761